Title: To Thomas Jefferson from Gideon Johnston, 18 December 1780
From: Johnston, Gideon
To: Jefferson, Thomas


York, 18 Dec. 1780. Acted as brigade quartermaster to the troops which marched south under Col. Porterfield last May, “and some time  after was ordered to Virginia to receive and forward on the necessary Cloathing for the Regiment of State Artillery, in which I have the honour to hold a Captain’s Commission.” Is deeply concerned that he will not be able to serve much longer “except I can be allowed the Benefit of such Privilledges as from my Rank as an Officer, I conceive my Self to be intittled to.” Being considered a Continental officer, he cannot draw forage in Virginia except where there are Continental posts, and his expenses are thereby intolerable. “Capt. [Edward?] Moody being about to visit his Family, is desirous of my taking care of the Garrison at York untill his return; upon this head I have consulted Capt. [Thomas?] Edmunds, who has no objection to my serving in the State, as we have many Officers at this time without any Command.” Desires the governor’s approval of this proposal.
